Citation Nr: 1141684	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1947 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in May 2009.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the Remand section of the decision and remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2006 decision, the RO denied entitlement to service connection for bilateral hearing loss disability.

2.  Additional evidence received since the RO's May 2006 decision, which denied entitlement to service connection for bilateral hearing loss disability, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2006 RO decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's May 2006 decision, and the claim of service connection for bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen a previously denied service connection claim for bilateral hearing loss disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In any event, the Board finds that the June 2008 VCAA notice was in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), which established additional requirements with respect to the content of VA notice for claims to reopen.  

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In October 2005, the Veteran filed a claim of service connection for bilateral hearing loss disability.  The evidence of record consisted of service treatment records, a December 2005 VA examination report, and an April 2006 VA negative etiological opinion.  

In a May 2006 rating decision, the RO denied entitlement to service connection for bilateral hearing loss disability in consideration of the negative service treatment records and negative VA etiological opinion.  In December 2006, the Veteran filed a notice of disagreement and in June 2007 a statement of the case was issued to the Veteran.  The Veteran did not file a substantive appeal, thus the RO's decision is final.  38 U.S.C.A. § 7105.

In June 2008, the Veteran filed a claim to reopen.  In a September 2008 rating decision, the RO determined that new and material evidence had been received to reopen the claim and denied the claim on the merits.  The following appeal ensued.  

In support of his claim to reopen, the Veteran submitted a June 2008 private audiological report which reflects that his pure tone threshold averages and speech discrimination scores showed more severe bilateral hearing loss than the December 2005 VA examination report.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the merits of the claim.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss disability is reopened.  To this extent, the appeal is allowed, subject to the directions set forth in the following remand section of this decision.


REMAND

The Veteran served for over 20 years in the United States Air Force.  The Veteran's DD Form 214 reflects that his military occupational specialty was aircraft maintenance technician.

The Veteran asserts that his bilateral hearing loss and tinnitus are due to noise exposure incurred in service.  

Reports of Medical Examinations conducted in January 1950, August 1953, June 1955, and December 1955 reflect that on whispered voice testing the Veteran scored a 15/15 in each ear.  Audiometry testing was not conducted.  

A Report of Medical Examination dated in February 1956 reflects that whispered voice test was 15/15 in each ear.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  On audiometric testing conducted in February 1956, converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10

20
LEFT
5
10
15

15

A September 1956 Report of Medical History reflects that audiometric testing was conducted which reflected converted puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15


LEFT
15
10
10



A September 1957 Report of Medical History reflects that audiometric testing was conducted which reflected converted puretone findings as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20

45
LEFT
20
15
10

25

A December 1958 Report of Medical History reflects that audiometric testing was conducted which reflected converted puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
5
5
5

5

A Report of Medical Examination dated in November 1959 reflects that whispered voice test was 15/15 in each ear.  Audiometric testing reflected converted puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
30
30
LEFT
15
10
10
25
35

A Report of Medical Examination dated in October 1960 reflects that whispered voice test was 15/15 in each ear.  Audiometric testing reflected converted puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5

25
LEFT
10
5
5

30



A Report of Medical Examination dated in July 1966 reflects converted puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
15
25
25
LEFT
15
15
15
25
20

On retirement examination in May 1967, converted audiometric testing reflected puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
30
30
LEFT
15
5
10
25
25

In December 2005, the Veteran underwent a VA examination which showed a normal sloping to severe sensorineural hearing loss for the right ear, and a mild sloping to severe sensorineural hearing loss for the left ear.  In April 2006, the examiner offered an etiological opinion, finding that his hearing was within normal limits during in-service testing.  The examiner opined that his hearing loss was not due to service.

In August 2008, the Veteran underwent a VA examination which showed bilateral mild to severe sensorineural hearing loss.  The examiner stated that the Veteran's hearing was normal upon separation, and stated that his hearing loss and tinnitus were less likely than not due to service.

It is not clear to the Board that the VA examiners considered the converted audiometric readings from ASA units to ISO units in formulating etiological opinions.  This is so because based on converted audiometric readings, his puretone threshold was 45 decibels at 4000 Hertz in the right ear on testing in September 1957, which constitutes a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  On testing in November 1959, his puretone thresholds were 30 decibels at 3000 and 4000 Hertz in the right ear, and 35 decibels at 4000 Hertz in the left ear.  On testing in October 1960, his puretone threshold was 30 decibels at 4000 Hertz in the left ear.  On testing in May 1967, his puretone thresholds were 30 decibels at 3000 and 4000 Hertz in the right ear.  As detailed hereinabove, audiometric testing over the course of his service showed fluctuations in converted puretone threshold results.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims folder should be returned to the August 2008 VA audiologist (or if unavailable, another VA audiologist) for clarification as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  A copy of this Remand should also be made available to and be reviewed by the examiner.  

The examiner is notified that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units (as the Board has done in the discussion above).  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  In formulating an opinion, consideration should be given to converted audiometric readings for periods prior to October 31, 1967.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should reconcile any opinion with the service treatment records, lay statements of noise exposure in-service and post-service lay statements pertaining to hearing loss symptomatology, and any post-service medical findings of bilateral hearing loss and tinnitus.

2.  Then, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If either of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


